                                            Case 19-10118-KJC                                       Doc 170               Filed 03/20/19               Page 1 of 11
..

                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                                             DISTRICT OF DELAWARE


     In re Maremont Corporation, et al.                                                                                                                                            CaseNo.19-10118 fKJC)
                                                                                                                                                               Reporting Period: �m22.2019 -March3 2019


                                             MONIBLY OPERATING REPORT
                            File with Court and submit copy to United States Trustee within 20 days after end of month

     Submit copy of report to any official committee appointed in the c.ase.

                                                                                                                                                     Document         Explalllltion Affidavit/Supplement 1
     !REQUIRED DOCUMENTS                                                                                                        Form No.            Attached           Attached          Attached
      Schedule ofCash Receipts and Disbursements                                                                              MOR-I                Yes
         Bank Reconciliation /or co□ies of debtor's bank reconciliations)                                                     MOR-la               Yes
         Schedule of Professional Fees Paid                                                                                   MOR-lb               Yes
         Conies of bank statements                                                                                                                                    Yes
         Cash disbursements iournals                                                                                                                                  Yes
      Statement of Operations                                                                                                 MOR-2                Yes
      Balance Sheet                                                                                                           MOR-3                Yes
      Status of Pos1petition Taxes                                                                                            MOR-4                No                 NIA
        Copies ofIRS Form 6123 or □avment receiDJ                                                                                                                     NIA
        Conies of tax returns filed dnrin� renortiru,_ ooriod                                                                                                         NIA
      Summarv of Unpaid Pos1oetition Debts                                                                                    MOR-4                No                 NIA
        Listine of a�ed accounts nayable                                                                                      MOR-4                No                 NIA
      Accounts Receivable Reconciliation and A�in�                                                                            MOR-S                No                 NIA
      Deb1or Qurslionnarre                                                                                                    MOR-5                Yes


     I declare under penalty of perjwy (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.


     NIA
     Signature of Debtor                                                                                                          Date


     NIA
                                                                                                                                  Date



                                                                                                                                  Date


     Carl Anderson                                                                                                            Chairman ofthe Board and Sole Officer
     Printed Name ofAuthorized Individual                                                                                     Title of Authorized Individual



     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
     is a partnership; a manager or member if debtor is a limited liability company,




                                                                                                                                                                                                         MOR
                                                                                                                                                                                                       (04/07)
                         Case 19-10118-KJC                     Doc 170           Filed 03/20/19              Page 2 of 11


                                                 UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF DELAWARE


In re Maremont Corporation. et al.                                                                                               Case No. 19-10118 (KJC}
                                                                                                        Reporting Period: January 22, 2019 - March 3. 2019

Notes to MOR:
The Debtors affirm that bank statements and cash disbursement journals are maintained for the two bank accounts. The bank statements and cash
disbursement journals will be provided upon request.

The Debtors affirm that they are current on all postpetition truces. No tax returns including IRS Form 6123 were filed during the reporting period.
Case 19-10118-KJC   Doc 170   Filed 03/20/19   Page 3 of 11
Case 19-10118-KJC   Doc 170   Filed 03/20/19   Page 4 of 11
Case 19-10118-KJC   Doc 170   Filed 03/20/19   Page 5 of 11
Case 19-10118-KJC   Doc 170   Filed 03/20/19   Page 6 of 11
Case 19-10118-KJC   Doc 170   Filed 03/20/19   Page 7 of 11
Case 19-10118-KJC   Doc 170   Filed 03/20/19   Page 8 of 11
Case 19-10118-KJC   Doc 170   Filed 03/20/19   Page 9 of 11
Case 19-10118-KJC   Doc 170   Filed 03/20/19   Page 10 of 11
Case 19-10118-KJC   Doc 170   Filed 03/20/19   Page 11 of 11




                        N/A
